EXECUTION COPY



THIRD AMENDMENT AND CONSENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”), is made and entered into as of June 30, 2013 (the “Effective
Date”), by and among BREA EMERITUS LLC, a Delaware limited liability company
(the “Parent”) and each of its subsidiaries signatory hereto (each an “SPE” and
collectively, with the Parent, referred to herein as the “Borrowers”), Emeritus
Corporation, a Washington corporation as guarantor (“Emeritus”), the Lenders
party hereto (the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”),
as administrative agent and collateral agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement, dated as of June 1,
2011, as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of October 12, 2011 and Second Amendment to Second
Amended and Restated Credit Agreement, dated as January 3, 2013 (as further
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used but not defined in this
Amendment have the meanings given in the Credit Agreement), whereby the Lenders
committed to make certain loans and other extensions of credit to the Borrowers
upon the terms and conditions set forth therein; and
WHEREAS, the Borrowers intend to payoff (the “Citrus Heights Payoff”) the
Facility known as Emeritus at Citrus Heights (the “Citrus Heights Facility”);
and
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent, and the Lenders and the Administrative Agent have agreed, subject to
terms and conditions set forth herein, to make certain modifications to the
Credit Agreement as further set forth herein and to consent to the Citrus
Heights Payoff as more specifically set forth herein; and
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.    Amendments to Credit Agreement. Subject to the terms and conditions of
this Amendment, from and after the Effective Date the Credit Agreement shall be
amended as follows:
(a)        Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in alphabetical order:
“Debt Service” means, for any particular period, the aggregate interest, fixed
principal, and other payments due during such period under the Loan and under
any other permitted Debt relating to the Projects expressly approved by
Administrative Agent (but not including payments applied to

ATI- 2572584v4



--------------------------------------------------------------------------------



escrows or reserves required by Administrative Agent or the Lenders). In the
event that Debt Service for a period of twelve (12) months (or other calculation
period) is not available, Administrative Agent shall annualize the Debt Service
for such period of time as is available.
“Debt Service Coverage Ratio” means the ratio of (i) annualized Net Operating
Income for the Projects for a particular period, to (ii) Debt Service for such
period.
(b)    Section 5.1 of the Credit Agreement is hereby amended by deleting it in
its entirety and substituting in lieu thereof, the following:
“Section 5.1    Minimum Consolidated Project Yield. Parent shall have, as of the
last day of each Fiscal Quarter for the four Fiscal Quarter period then ended
during each period set forth below (other than with respect to the Fiscal
Quarter ending June 30, 2011, which Consolidated Project Yield shall be computed
based on the three Fiscal Quarter period then ended times four thirds (4/3), a
Consolidated Project Yield of not less than the minimum percentage set forth
opposite such period:
PERIOD
MINIMUM FACILITY YIELD
From June 30, 2011 to March 31, 2012
8.50
%
From June 30, 2012 to June 30, 2014
9.00
%
From September 30, 2014 and thereafter
9.50%”





(c)    ARTICLE V of the Credit Agreement is hereby further amended by adding the
following new Section 5.2:
“Section 5.2    Debt Service Coverage. Parent shall have, as of the last day of
each Fiscal Quarter for the four Fiscal Quarter period then ended during each
Fiscal Quarter annualized Debt Service Coverage Ratio equal to or greater than
1.10 to 1.00.”
2.    Consent and Release. Notwithstanding anything to the contrary in the
Credit Agreement (including, without limitation, Section 8.4 of the Credit
Agreement) or any other Loan Document, the Required Lenders hereby consent to
the Citrus Heights Payoff and will provide a satisfaction and lien release upon
receipt of payoff so long as (i) the Borrowers pay to the Administrative Agent
$3,300,000 plus the pro rata portion of any other fee due with respect to such
Citrus Heights Payoff and (ii) the Borrowers meet the conditions specified in
clauses (c), (e) and (i) of Section 2.13 of the Credit Agreement with respect to
the Citrus Heights Payoff.
3.    Representations and Warranties. The Borrowers each hereby represent and
warrant in favor of the Administrative Agent and each Lender as follows:

ATI-2572584v4    2



--------------------------------------------------------------------------------



(a)    each of the Borrowers has the limited liability company power and
authority (i) to enter into this Amendment and (ii) to do all other acts and
things as are required or contemplated hereunder to be done, observed and
performed by them;
(b)    this Amendment has been duly and validly executed and delivered by each
Borrower, and this Amendment constitutes the legal, valid and binding
obligations of such Borrower, enforceable against each such Borrower in
accordance with its respective terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights and general principles of equity;
(c)    the execution and delivery of this Amendment and the performance by the
Borrowers under the Credit Agreement and the other Loan Documents to which each
is a party, do not and will not require the consent or approval of any
regulatory authority or governmental authority or agency having jurisdiction
over the Borrowers or any of their Subsidiaries which has not already been
obtained, nor is in contravention of or in conflict with the articles of
incorporation, certificates of formation, by-laws or limited liability company
agreements of the Borrowers or any of their Subsidiaries, or any provision of
any statute, judgment, order, material indenture, instrument, agreement or
undertaking to which any Borrower or any of their Subsidiaries is a party or by
which any of their respective assets or properties is or may become bound;
(d)    all of the representations and warranties of each Borrower made under the
Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the date hereof, as if made on the date hereof (except
to the extent previously fulfilled in accordance with the terms hereof and to
the extent specifically relating to an earlier date, in which case they were
true, correct and complete in all material respects on and of such earlier
date); and
(e)    other than the Specified Event of Default, there does not exist, before
or after giving effect to this Amendment, any Default under the Credit
Agreement.
4.    Guarantor Acknowledgement.
(a)    Emeritus, as guarantor (the “Guarantor”) under each of the Limited
Recourse Guaranty (as defined in the Credit Agreement) and the Limited Payment
Guaranty (as defined in the Credit Agreement, together with the Limited Recourse
Guaranty, the “Guarantees”), hereby acknowledges that it has reviewed the terms
and provisions of the Credit Agreement and this Amendment. Guarantor hereby
confirms that (i) the Limited Recourse Guaranty will continue to guarantee to
the fullest extent possible in accordance with such Limited Recourse Guaranty,
the payment and performance of all of the “Guaranteed Obligations” (as such term
is defined in the Limited Recourse Guaranty) and (ii) the Limited Payment
Guaranty will continue to guarantee to the fullest extent possible in accordance
with such Limited Payment Guaranty, the payment and performance of all of the
“Obligations” (as such term is defined in the Limited Payment Guaranty) and each
of the Guarantees will remain in full force and effect until the earlier of such
time as (a) the Obligations and the Guaranteed Obligations (as applicable) shall
have been paid in cash or in such other manner as otherwise agreed by the
Administrative Agent or performed in full and none of the Lenders shall be under
any further obligation to make any additional loans and other extensions

ATI-2572584v4    3



--------------------------------------------------------------------------------



of credit to the Borrowers under the Credit Agreement or (b) the Guarantor shall
have satisfied all of its obligations set forth in such Guaranty.
(b)    Guarantor acknowledges and agrees that the Guaranty shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Guarantor represents and warrants that all
representations and warranties contained in the Credit Agreement, this Amendment
and the other Loan Documents to which it is a party or otherwise bound are true,
correct and complete in all material respects on and as of the date hereof to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.
(c)    Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of Guarantor to any future amendments to the
Credit Agreement.
5.    Conditions to Effectiveness. This Amendment shall be effective as of the
Effective Date upon the satisfaction of each of the following conditions
precedent:
(a)    all of the representations and warranties of the Borrowers and Guarantor
under Sections 3 and 4 hereof being true and correct in all material respect as
of the date hereof; and
(b)    receipt by the Administrative Agent of counterparts of this Amendment,
duly executed, completed and delivered by the Lenders, the Administrative Agent,
the Borrowers and Guarantor.
6.    Reimbursement of Expenses. The Borrowers hereby agree that they shall
reimburse the Administrative Agent on demand for all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
the Administrative Agent in connection with the negotiation, documentation and
consummation of this Amendment and the other documents executed in connection
herewith and therewith and the transactions contemplated hereby and thereby.
7.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.    Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted

ATI-2572584v4    4



--------------------------------------------------------------------------------



by applicable law, each Borrower hereby waives any provision of law that renders
any provision hereof prohibited or unenforceable in any respect.
9.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted assigns.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or e-mail image shall be effective as delivery of a manually executed
counterpart of this Amendment.
10.    Effect of this Amendment. Except as specifically set forth in this
Amendment, no other amendments, changes, modifications, consents or waivers to
the Loan Documents are intended or implied and in all other respects the Loan
Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. The consent agreed to herein
shall not constitute a modification of the Credit Agreement or a course of
dealing with the Administrative Agent or the Lenders at variance with the Credit
Agreement such as to require further notice by the Administrative Agent or the
Lenders to require strict compliance with the terms of the Credit Agreement in
the future. To the extent of conflict between the terms of this Amendment and
the other Loan Documents, the terms of this Amendment shall control. The Credit
Agreement and this Amendment shall be read and construed as one agreement.
11.    Entire Agreement. The Credit Agreement and this Amendment embody the
entire agreement between the parties hereto relating to the subject matter
hereof and supersede all prior agreements, representations and understandings,
if any, relating to the subject matter hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





ATI-2572584v4    5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWERS:


BREA EMERITUS LLC, a Delaware limited liability company


By:    Emeritus Corporation, a Washington
    corporation, its Sole Member




By:
/s/ Eric Mendelsohn     

Eric Mendelsohn, Senior Vice President Corporate Development





[EMERITUS ( BREA) – THIRD AMENDMENT TO
SECOND A&R CREDIT AGREEMENT]
ATI-2572584v4

--------------------------------------------------------------------------------




BREA EAST MESA LLC
BREA PEORIA LLC
BREA SUN CITY WEST LLC
BREA TUCSON LLC
BREA BREA LLC
BREA CITRUS HEIGHTS LLC
BREA WHITTIER LLC
BREA DENVER LLC
BREA BOYNTON BEACH LLC
BREA SARASOTA LLC
BREA DUNEDIN LLC
BREA PALMER RANCH LLC
BREA DECATUR LLC
BREA ATLANTA GARDENS LLC
BREA ATLANTA COURT LLC
BREA SMYRNA LLC
BREA OVERLAND PARK LLC
BREA CHARLOTTE LLC
BREA WAYNE LLC
BREA EMERSON LLC
BREA WEST ORANGE LLC
BREA RENO LLC
BREA ROANOKE LLC,
each a Delaware limited liability company


By:    Brea Emeritus LLC, a Delaware
    limited company, its sole member


By:
Emeritus Corporation, a Washington corporation, its Manager

    


By:    /s/ Eric Mendelsohn            
Eric Mendelsohn, Senior Vice     President Corporate Development







[EMERITUS ( BREA) – THIRD AMENDMENT TO
SECOND A&R CREDIT AGREEMENT]
ATI-2572584v4

--------------------------------------------------------------------------------




GUARANTOR:


EMERITUS CORPORATION, a Washington corporation




By:
    /s/ Eric Mendelsohn                

Eric Mendelsohn, Senior Vice President Corporate Development



[EMERITUS ( BREA) – THIRD AMENDMENT TO
SECOND A&R CREDIT AGREEMENT]
ATI-2572584v4

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND LENDER:


GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation




By:    /s/ David Harper            
Name:    David Harper                
Title:    Its Duly Authorized Signatory







[EMERITUS ( BREA) – THIRD AMENDMENT TO
SECOND A&R CREDIT AGREEMENT]
ATI-2572584v4

--------------------------------------------------------------------------------




LENDER:


MGEC HOLDINGS, LTD. F/K/A FIFTEENTH INVESTMENT SPONSOR LIMITED


By:    /s/ David Harper            
Name:    David Harper                
Title:    Its Duly Authorized Signatory



[EMERITUS ( BREA) – THIRD AMENDMENT TO
SECOND A&R CREDIT AGREEMENT]
ATI-2572584v4

--------------------------------------------------------------------------------




LENDER:


SYNOVUS BANK, a Georgia State Banking Corporation (f/k/a Columbus Bank and Trust
Company)


By:    /s/ Peter Skavla                
Name:    Peter Skavla                
Title:     Managing Director                    







[EMERITUS ( BREA) – THIRD AMENDMENT TO
SECOND A&R CREDIT AGREEMENT]
ATI-2572584v4

--------------------------------------------------------------------------------




LENDER:


CIT BANK


By:    /s/ Peter Skavla            
Name:    Peter Skavla                
Title:     Managing Director                    













[EMERITUS ( BREA) – THIRD AMENDMENT TO
SECOND A&R CREDIT AGREEMENT]
ATI-2572584v4